Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	In response to amendment filed on 17 November 2021.
REASONS FOR ALLOWANCE
2.	Claims 1, 2, 4, and 6-23 are allowed over the prior art of record.
                 The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art of record does not teach: 
		“receiving, at a proxy server, a request from a client to remotely access the service at a resource URL, the request including an application name and a client identifier...wherein the scheduler implements one or more selection heuristics to deterrnine which application server to service a remote access connection request, the selection heuristics consisting of, choosing the application server running the fewest number of services or has the lightest load; choosing the longest running application server that has availability in order to allow unused application servers to be shut down when not utilized; choosing the application server in accordance with the state of a preexisting running application, therefore clients will reconnect to previously used application server…wherein application data and state information about the running applications are communicated between the client and the application server during the remote access session to provide the client remote access to the service”


.
Conclusion

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        3 December 2021